For Immediate Release U.S. ENERGY CORP. REPORTS THIRD QUARTER 2 PROVIDES AN OPERATIONAL UPDATE RIVERTON, Wyoming – November 12, 2013 – U.S. Energy Corp. (NASDAQ Capital Market:“USEG”) (the “Company”), today reported its third quarter 2013 highlights and selected financial results for the three and nine months ended September 30, 2013, and also provided an operational update. Selected highlights for the three and nine months ended September 30, 2013 Financial and Operational Results · During the three months ended September 30, 2013, the Company produced 101,987 barrels of oil equivalent (“BOE”), or 1,109 BOE/D from 101 gross (15.14 net) wells. · Oil and Gas operations produced operating income of $2.5 million during the quarter ended September 30, 2013 as compared to operating income of $1.7 million during the quarter ended September 30, 2012. · The Company recognized $8.6 million in revenues during the three months ended September 30, 2013 as compared to $7.6 million during the same period of the prior year.The $943,000 increase in revenue is primarily due to higher realized oil and gas prices in 2013 when compared to 2012. · At September 30, 2013, the Company had $5.5 million in cash and cash equivalents on hand.Working capital (current assets minus current liabilities) was $5.1 million. · On September 11, 2013 the Company completed the sale of the Remington Village Apartment Complex located in Gillette, Wyoming to an affiliate of the Miller Frishman Group, LLC for $15.0 million.A related commercial note in the amount of $9.5 million was paid in full at closing and net proceeds to the Company were approximately $5.0 million as a result of the sale. · The Company recognized $24.4 million in revenues during the nine months ended September 30, 2013. · During the nine months ended September 30, 2013, we received average revenue of $2.7 million per month from our producing wells with an average operating cost of $637,000 per month (excluding workover costs), and production taxes of $278,000 before non-cash depletion expense, for an average cash flow of $1.8 million per month from oil and gas production before non-cash depletion expense. Press Release November 12, 2013 Page2 of 7 · General and administrative expenses decreased by $1.4 million during the nine months ended September 30, 2013 as compared to general and administrative expenses for the nine months ended September 30, 2012. · Earnings before interest, income taxes, depreciation, depletion and amortization, accretion of discount on asset retirement obligations, non-cash impairments, unrealized derivative gains and losses and non-cash stock compensation expense ("Modified EBITDAX"), was $11.5 million for the nine months ended September 30, 2013, an increase of 16.3% from $9.9 million for the same period in 2012.Modified EBITDAX is a non-GAAP financial measure.Please refer to the reconciliation in this release for additional information about this measure.* Operations Update South Texas - Buda Limestone formation Booth-Tortuga Prospect The Company participates with Contango Oil & Gas Company in approximately 10,140 gross (3,042 net) acres in the Booth-Tortuga acreage block in Dimmit County, Texas which are prospective for the Buda Limestone and other formations.The Company has an approximate 30% working interest and an approximate 22.5% net revenue interest in the acreage. The Beeler #2H well, our first Buda Limestone formation targeted well began producing in May 2013.The well has produced approximately 102,500 gross BOE through October 31, 2013. In July 2013, the operator spud the second well targeting the Buda formation in Dimmit County, Texas, the Beeler #3H (~30% WI / ~22.5% NRI).The well was drilled to a total measured depth of 10,800 feet, including a 3,215 foot lateral, was completed naturally without fracture stimulation, and commenced production in September at a peak 24-hour initial rate of 1,260 BOE/D (92% oil), and had a thirty-day average production rate of 859 BOE/D. In September 2013, the operator spud the third well targeting the Buda formation.The Beeler #4H (~30% WI / ~22.5% NRI) was drilled to a total measured depth of 11,350 feet, including a 3,777 foot lateral.The well was completed naturally without fracture stimulation, and commenced production at a peak 24-hour initial rate of 1,430 BOE/D (84% oil), and a thirty-day average production rate of 1,190 BOE/D. Currently the operator is drilling the Beeler #5H (~30% WI / ~22.5% NRI) well targeting the Buda formation.The well is currently drilling at a depth of 7,696 feet, with a planned 3,636 foot lateral. We expect this rig to remain active in the area for the remainder of this year and throughout 2014 to continue to delineate and evaluate the Buda potential over a larger area than has currently been drilled. Press Release November 12, 2013 Page3 of 7 Big Wells Prospect On August 5, 2013, under an area of mutual interest election, the Company also acquired a 15% working interest (~ 11.25% net revenue interest) in an additional 4,243 gross acres (~636 net to the Company) from a private oil and gas company based in San Antonio, Texas.The new leasehold is contiguous to the southwestern portion of the Booth-Tortuga acreage block held with Contango Oil and Gas.Under the terms of the election, the leasehold interest is subject to a 25% back-in upon project payout. The Willerson #1H well (~ 15% WI / ~11.25% NRI), targeting the Buda formation was recently completed in the Big Wells prospect at a total measured depth of 11,030 feet, including a 3,300 foot lateral.Initial flow rates have been very positive, and we will continue to monitor the well and observe performance before releasing results. Williston Basin, North Dakota Bakken and Three Forks formations Williston Basin Initial Production Rates and Wells in Progress Table: Well Name Operator Formation Working Interest Net Revenue Interest Status Talon 1-9-4H Emerald Oil Inc. Bakken % % Producing - IP Rate 1,311 BOE/D Slugger 1-16-21H Emerald Oil Inc. Bakken % % Producing - IP Rate 1,342 BOE/D Excalibur 5-25-36H Emerald Oil Inc. Bakken % % Producing - IP Rate 1,842 BOE/D Caper 1-15-22H Emerald Oil Inc. Bakken % % Producing - IP Rate 2,063 BOE/D Gene Zumhof Federal 5300 11-23T Oasis Petroleum Three Forks % % Producing - IP Rate 3,203 BOE/D State 36-1 #4TFH Statoil Three Forks % % Producing - IP Rate 3,771 BOE/D Excalibur 4-25-36H Emerald Oil Inc. Three Forks % % Completing Excalibur 3-25-36H Emerald Oil Inc. Bakken % % Drilled - completion pending Caper 5-22-15H Emerald Oil Inc. Bakken % % Drilled - completion pending Caper 6-22-15H Emerald Oil Inc. Bakken % % Drilled - completion pending Wayne Zumhof Federal 5300 44-15T Oasis Petroleum Three Forks % % Drilled - compleiton pending Aspen Federal 5300 24-15B Oasis Petroleum Bakken % % Drilled - completion pending Hovde 33-4 #3TFH Statoil Three Forks % % Drilled - completion pending Hovde 33-4 2TFH Statoil Three Forks % % Drilled - completion pending Hovde 33-4 #4H Statoil Bakken % % Drilling Birch Federal 5300 24-15T Oasis Petroleum Three Forks % % Drilling Power Federal 5300 14-15B Oasis Petroleum Bakken % % To Spud Q4 2013 Average: % % Press Release November 12, 2013 Page4 of 7 CEO Statement “We are pleased to announce our year over year progress in the development of our oil and gas portfolio as we move into the fourth quarter of 2013.Looking forward, we are pleased with Contango’s decision to continue to develop the Booth-Tortuga acreage into 2014 as the prospect thus far has produced encouraging results,” said Keith Larsen, CEO of U.S. Energy Corp.“We remain cautiously optimistic about the potential of this program and need to allow ourselves ample time to further evaluate the initial wells’ performance and assess the project’s overall potential with a disciplined development approach,” he added. Press Release November 12, 2013 Page5 of 7 Financial Highlights The following table sets forth selected financial information for the three and nine months ended September 30, 2013 and 2012.This information is derived from the financial statements filed with Company’s Form 10-Q for the nine months ended September 30, 2013, and should be read in conjunction with the financial statements contained therein, including the notes to the financial statements. U.S. ENERGY CORP. CORPORATE PRESENTATIONS (Unaudited) (Amounts in thousands, except per share amounts) September 30, December 31, Balance Sheets: Cash and cash equivalents $ $ Current assets $ $ Current liabilities $ $ Working capital $ $ Total assets $ $ Long-term obligations $ $ Shareholders' equity $ $ Shares Outstanding For the three months ended September 30, For the nine months ended September 30, Statements of Operations: Operating revenues $ Income (loss) from continuing operations $ $ ) $ ) $ ) Other income & expenses $ ) $ ) $ ) $ Benefit from income taxes $
